DETAILED ACTION

 	The amendment filed 2/8/2021 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German patent DE 36 40 689.
 	German patent DE 36 40 689 shows a gripping device comprising swivel arms (7) mounted in a base body (6) and driven by a piston-cylinder unit (4,8).  An electrically controllable switching module (5) is accommodated within a housing (3) that is attached to the base body.  The housing (3) also contains solenoid valves (13), electrical connections and control lines (14-17), and a pressure medium connection required for the piston-cylinder unit.  Position sensors, such as a rotary potentiometer, are used for detecting the pivot positions of the swivel arms.
Response to Arguments
 	It is pointed out that the module housing includes the housing portion (3) as well as the unreferenced sides surrounding the valves (13) and electrical components (16,17).  In other words, the housing is shaped as an open-ended receptacle that fits over the piston-cylinder unit and attaches to base body (6) in a nested or stacked configuration.  Also, the circuit boards (14,17) and corresponding 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over German patent DE 36 40 689 in view of Parker et al. (4,783,107).
 	The German (‘689) patent does not disclose the specific controller, module, or valve elements called for in the above claims of the instant application.
	However, the Parker et al. patent discloses a piston actuated gripper comprising a proportional controller (58), bi-directional valves (46,48,50), and an amplifier (see Fig. 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the proportional controller arrangement as shown in the Parker et al. patent as the controlling circuit of the German (‘689) gripper in order to create a reliable gripping device for handling objects of different shapes and fragility.  In regard to claim 15, a timer is a common component in a typical computer/memory module and would have been obvious to incorporate into the resulting device.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over German patent DE 3640689 in view of Gillespie et al. (8,226,142).
The German (‘689) patent fails to disclose a conversion of physical parameters into optical or acoustical signals.
	The patent to Gillespie et al. shows a gripper system that displays a warning through optical or acoustic signals (see col. 5, lines 14-16).
	It would have been obvious to a person having ordinary skill in the art to convert physical parameters of the German (‘689) gripping device into optical or acoustic signals, as taught by Gillespie et al., as a reliable means of potentially warning a user of a problem during the gripping operation.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over German patent DE 3640689 in view of Lind et al. (8,585,776).
 	The German (‘689) patent does not describe the valves as “cartridge” type valves as is called for in claim 20 of the instant application.
 	However, it is old and well known to utilize a cartridge-type valve within a robotic gripping assembly.  The Lind et al. patent shows an embodiment (see Fig. 5) of a common cartridge valve.
 	It would have been obvious to one of ordinary skill in the art to form the electrically-controllable valves of the German (‘689) gripper as cartridge valves, as taught by Lind et al., as an alternative yet functionally equivalent controllable valve that is widely available and commonly used in the robotics art.

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over German patent DE 3640689 in view of Reichert et al. (6,827,381).
 	The German (‘689) patent fails to specifically disclose a flat seal or fastening screws as required in claims 24 and 25 of the instant application.	

	It would have been obvious to a person having ordinary skill in the art to attach the module housing and base body of the German (‘689) gripper through screws with a flat seal disposed therebetween, as taught by Reichert et al., as an effective removable connection that would create a reliable seal between abutting components.
Allowable Subject Matter
Claims 21, 22, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 24, 32, 19 (see claim 11, line 15), and 559 (see claim 27, line 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “swivel arms”, as set forth in claims 11 and 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sperling (5,837,967) shows a robotic gripper that is capable of adding modular parts (see col. 5, lines 24-34).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3652                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
2/26/2021